Citation Nr: 0032856	
Decision Date: 12/18/00    Archive Date: 12/28/00	

DOCKET NO.  94-02 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1967 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1990 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, that granted an increased evaluation of 
30 percent for the veteran's service-connected PTSD.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by sleep disorder with 
nightmares, poor concentration, flashbacks, intrusive 
thoughts, mood disturbance with depression, avoidance 
behavior, diminished interest in significant activities, 
estrangement from others, exaggerated startle response, and 
increased arousal, such that his reliability, flexibility, 
and efficiency are impaired to an extent that he is 
demonstrably unable to retain employment.

2.  The veteran's PTSD is more favorably evaluated under the 
criteria in effect prior to November 7, 1996.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (in effect prior to November 7, 
1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (effective from November 7, 1996) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has indicated that he has been found to be 
disabled by the Social Security Administration as a result of 
his PTSD.  He has testified, during a November 1993 hearing, 
at page 4, that he has received treatment at VA facilities in 
Salt Lake City and Atlanta, and a VA hospital discharge 
summary, relating to a period of hospitalization in July and 
August 1992, reflects that the veteran will be followed at a 
private health clinic, but it does not appear that these 
records have been obtained.  In light of the Board's decision 
herein, the veteran is not prejudiced by the Board's 
proceeding to a final decision because a remand to attempt to 
obtain these records would result in additional delay with no 
greater benefit available to the veteran.  Further, the Board 
observes that the veteran has failed to report for recently 
scheduled evaluations and it appears that his failure to 
report may be related to his change of address and resulting 
nonreceipt of notification regarding scheduled examinations.  
With consideration of the substantial amount of evidence 
compiled during the decade that this appeal has been pending, 
the Board concludes, in light of its decision herein, that 
any further development is unnecessary.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule, Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it 
was held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  Where 
compensation is awarded or increased pursuant to any act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, in this case, the Board has evaluated the 
veteran's service-connected PTSD under the criteria in effect 
prior to November 7, 1996, and under the new criteria as well 
from November 7, 1996, finding that his PTSD is more 
favorably evaluated under the old criteria.

The veteran has been awarded a 30 percent schedular 
evaluation.  In order for the veteran to be awarded a 
70 percent schedular evaluation under Diagnostic Code 9411, 
in effect prior to November 7, 1996, his ability to establish 
and maintain effective or favorable relationships with people 
must be severely impaired and there must be severe impairment 
in the ability to obtain or retain employment.  To be awarded 
a 100 percent evaluation, he must be totally isolated in the 
community, or exhibit totally incapacitating psychoneurotic 
behavior equating to a profound retreat from mature behavior, 
or be demonstrably unable to obtain or retain employment.  He 
only need meet one of the criteria to be awarded a 
100 percent evaluation.  Johnson v. Brown, 7 Vet. App. 95 
(1994).

The record reflects that the veteran has been afforded VA 
psychiatric examinations in September 1990, April 1993, and 
October 1995.  The reports of the September 1990 and April 
1993 VA examinations reflect that symptoms related to the 
veteran's PTSD included sleep disorder with nightmares, poor 
concentration, flashbacks, intrusive thoughts, mood 
disturbance with depression, avoidance behavior, diminished 
interest in significant activities, estrangement from others, 
and exaggerated startle response.  Both reports reflect 
diagnoses including PTSD and indicate that the veteran's 
global functioning in the prior year had been poor.  The 1990 
examination report reflects that the veteran's PTSD was 
chronic and severe and the question of the veteran's future 
employment was uncertain.  

The report of the October 1995 VA examination reflects that 
the veteran exhibited fairly good concentration, but he 
continued to have recurrent intrusive recollections during 
the day, nightmares, diminished interest in significant 
activities, estrangement from others, and increased arousal 
such as hypervigilance, exaggerated startle response, and 
difficulty staying asleep.  The diagnoses included PTSD and 
the veteran's Global Assessment of Functioning (GAF) was 
indicated to be 60.  The prognosis was uncertain.  The 
examiner indicated that the veteran had severe impairment in 
social functioning and moderate impairment in industrial 
capacity.

The record also reflects that the veteran has been 
hospitalized at VA facilities with a primary diagnosis of 
PTSD from July to September 1990, October to December 1990, 
March to May 1993, and December 1994.  He was hospitalized at 
VA facilities from July to August 1992 and in December 1995 
with diagnoses that included a history of PTSD.

At the times of discharge following the two hospitalizations 
in 1990 and the hospitalization in 1993, the veteran was 
deemed unemployable, with the discharge summary relating to 
the October to December 1990 hospitalization specifically 
indicating that his unemployability was due to PTSD and the 
discharge summary relating to the hospitalization in 1993 
indicating that he was unemployable due to the fragile nature 
of his sobriety and severe nature of his PTSD.  The 1993 
discharge summary also characterized the veteran's PTSD as 
chronic, severe, and continuous.  The hospital discharge 
summaries relating to the hospitalizations in 1994 and 1995 
specifically indicate that the veteran's employability was 
not assessed.  The hospital discharge summary, relating to 
the VA hospitalization in 1992, reflects that the veteran's 
primary diagnosis at that time was alcohol and that his GAF 
was 50 at the time of hospitalization.  At discharge, he was 
competent and able to work.  In December 1994, the veteran's 
alcohol abuse was in full remission, as it was at the time of 
his October 1995 VA examination.

A review of the competent medical evidence of record reflects 
that all of this evidence was created contemporaneous with 
either treatment or examination of the veteran and is 
reflective of findings that existed at the time the evidence 
was created.  There is no indication that any of the 
competent medical evidence, relating to the veteran's PTSD, 
should be afforded greater or lesser probative weight.  
Therefore, all of the competent medical evidence relating to 
treatment or examination regarding the veteran's PTSD will be 
accorded equal probative weight.

The veteran has offered testimony at three separate hearings 
at the Regional Office.  He has indicated that he has been in 
receipt of Social Security disability benefits since 1985.  A 
December 1991 statement from the Social Security 
Administration reflects that the veteran was then in receipt 
of Social Security disability benefits and had been entitled 
to such benefits since April 1990.

The Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., (DSM-IV), reflects that a GAF score of 61 to 70 
indicates mild symptoms with some difficulty in social or 
occupational functioning, but generally functioning pretty 
well.  A GAF score of 51 to 60 reflects moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning such as conflicts with peers or coworkers.  A GAF 
of 41 to 50 indicates serious symptoms or any serious 
impairment in social or occupational functioning such as no 
friends, or unable to keep a job.

While the veteran made some reference to part-time employment 
during his 1992 personal hearing, the Board believes that a 
review of the entire record reflects that a preponderance of 
the evidence supports a finding that the veteran has been 
unemployable during the course of his appeal.  Further, 
although the report of a 1995 VA examination reflects that 
the veteran's PTSD resulted in only moderate industrial 
impairment, it continues to reflect that he experienced 
severe social impairment and the record indicates that less 
than one year prior to that examination the veteran had 
required hospitalization related to his PTSD.  With 
consideration of this and competent medical evidence 
indicating that the veteran's PTSD was severe in 1990 and 
1993 and that he was not employable secondary to his PTSD in 
1990 and 1993, the Board concludes that a preponderance of 
the evidence supports a finding that the veteran's PTSD has 
caused severe social and industrial impairment which would 
warrant a 70 percent evaluation under the criteria in effect 
prior to November 7, 1996.  

With respect to whether or not the veteran's unemployability 
may be related to his PTSD, there is competent medical 
evidence in 1990 and 1993 indicating that the veteran was 
unemployable due to his PTSD and competent medical evidence 
in 1995 indicating that the veteran's PTSD did not result in 
unemployability.  With consideration of the respective 
probative weights assigned and the extended time during which 
the competent medical evidence supports a finding that the 
veteran was unemployable due to his PTSD, the Board concludes 
that there is an equipoise in the evidence with respect to 
whether or not symptoms associated with the veteran's PTSD 
more nearly approximate a finding that the PTSD has resulted 
in the veteran being unemployable.  In resolving all doubt in 
the veteran's behalf, a 100 percent evaluation for PTSD is 
warranted on the basis that the veteran is unemployable due 
to his service-connected PTSD.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7. 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996); Johnson v. Brown, 7 Vet. App. 95 
(1994).



ORDER

An increased rating of 100 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals







